PER CURIAM:
Patrick Lewis Rudd appeals from the district court’s order denying his motion for relief pursuant to Fed.R.Civ.P. 60(b), in which he sought to receive credit on his federal sentence for time served in state custody before his federal conviction. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Rudd, No. 7:97-cr-00063-H-3 (E.D.N.C. Dec. 3, 2007). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.